By the Court. Ingraham, First J.
The credibility of a witness is a matter for the jury or court before whom the cause is tried, and with their decision on such a point we do not interfere on appeal.
Upon the merits, we see no ground for saying that the justice has erred. A party who assigns a claim, and becomes a witness to prove it, places himself in a position where his evidence is to be looked at with more doubt than in other cases; and when such person is contradicted on a material matter, he cannot complain that credit is withheld from him.
There is also another fact apparent on these papers which throws doubt on the plaintiff’s claim, viz., that Lewis received from the purchaser the same amount of commission that is claimed from the seller. In making a bargain, a broker can hardly act with fairness if he expects to be paid by both parties. According to Lewis’ statement, as proved by defendants’ witnesses, he was to get all he could over $3,950, and if he was employed by the purchaser also, it could only have been to have purchased the house on as reasonable terms as possible. These two employments are entirely incompatible. The faithful discharge of one would be a violation of duty to the other, and under such circumstances, commissions should not be recovered from both.
There is no reason to interfere with the decision of the court below.
Judgment affirmed.